Citation Nr: 1510653	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-33 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee meniscus tear, to include as secondary to right knee anterior cruciate ligament (ACL) repair residuals.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to a low back disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to an effective date prior to February 1, 2011 for the assignment of a 10 percent rating for right knee ACL repair residuals.

5.  Entitlement to a rating in excess of 10 percent for right knee ACL repair residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to March 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents in such files reveals that they contain the March 2013 Board hearing transcript and VA treatment records relevant to the issues on appeal.

In the July 2012 notice of disagreement, the Veteran indicated that he wanted an "earlier effective date" for any claim granted an increased rating.  The October 2012 statement of the case characterized this issue as "entitlement to a combined 20 percent evaluation prior to February 1, 2011."  At the March 2013 Board hearing, the Veteran explained that he believed that because he had been medically discharged in part due to his right knee disability, he should be afforded an effective date for his service-connected right knee disability of the day after his separation from service.  Accordingly, the issue on appeal has been recharacterized, as set forth above on the title page.

The issues of entitlement to service connection for a low back disability, to service connection for right knee meniscus tear, to include as secondary to right knee ACL repair residuals, and to a rating in excess of 10 percent for right knee ACL repair residuals are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied in a November 2008 rating decision.  The appellant did not appeal that decision or submit new and material evidence within one year of the rating decision, and the November 2008 decision is final.

2.  The evidence received since the November 2008 denial, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder.

3.  The Veteran first submitted a claim of entitlement to service connection for a right knee disability in January 2008.  Prior to that date, there was no formal or informal claim or any document indicating an intent to file a claim for entitlement to service connection for a right knee disability.  Entitlement to service connection for right knee ACL repair residuals was granted in a November 2008 rating decision which assigned a noncompensable evaluation, effective January 9, 2008.

4.  The Veteran was notified of the November 2008 decision; he did not timely disagree with the decision, and it is final.

5.  The next written communication from the Veteran regarding his right knee disability was received on February 1, 2011 and accepted as a claim for an increased rating for service-connected right knee ACL repair residuals.

6.  In a July 2011 rating decision, the Veteran was granted an increased rating of 10 percent for right knee ACL repair residuals, effective February 1, 2011.

7.  No communication or evidence was received since the November 2008 final denial and prior to February 1, 2011 which could be interpreted as an informal or formal claim to reevaluate the Veteran's service-connected right knee disability.

8.  The medical evidence of record does not show that the Veteran underwent an increase in the severity of his right knee ACL repair residuals at any time prior to February 1, 2011.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision is final.  With resolution of reasonable doubt in the appellant's favor, new and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2014).

2.  The criteria for entitlement to an effective date for the award of a 10 percent rating for right knee ACL repair residuals prior to February 1, 2011 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In the instant case, the only issue currently denied is the Veteran's challenge of the effective date assigned to the assignment of a compensable rating for right knee ACL repair residuals.  Higher courts have held that when a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Nevertheless, February 2011 correspondence from the RO provided the Veteran with notice applicable to the assignment of effective dates.

During the March 2013 Travel Board hearing, the undersigned Veterans Law Judge explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.

The RO has also obtained all available pertinent evidence, including VA treatment records, the reports of VA examinations, service treatment records, and the Veteran's March 2013 Board testimony.  The Veteran has not identified any additional pertinent evidence.  The case was last adjudicated in January 2013, and the Veteran is not prejudiced by the Board proceeding with appellate review.

New and Material Evidence

The Veteran contends that he has a low back disorder that was caused by a motor vehicle accident that occurred during his active duty service in May 1995.  The Veteran's service treatment records confirm that he was in a motor vehicle accident in May 1995 and was subsequently diagnosed with chronic back pain.  The Veteran's current VA treatment records and most recent VA examination show regular complaints of low back pain and a current diagnosis of mild degenerative changes of the lumbar spine.

The Veteran was previously denied entitlement to service connection for bilateral lower extremity edema in a rating decision dated in November 2008.  The Veteran's claim was denied on the basis that there was no nexus evidence indicating that his current low back disorder was related to the accident he experienced in service.  Although notified of the denial, the Veteran did not perfect an appeal to the November 2008 rating decision; the appellant also did not submit new and material evidence within one year of the issuance of the decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  The RO's denial of the claim is therefore final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103, 20.1105 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.

Since the November 2008 rating decision, the Veteran has testified at a March 2013 Board hearing.  At the hearing, the Veteran stated that he has continuously experienced the same symptoms of back pain from the time of his accident in service until the present.  The Veteran also attended a July 2012 VA examination at which he reported that he received regular treatment from a chiropractor from 2002 to 2007.

While a Veteran, as a lay person, is typically not competent to provide evidence regarding the nature or etiology of a medical diagnosis, in Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the nature of the Veteran's back injury is such that the Board finds him competent to report on the continued presence of low back pain symptoms and to their similarity to the symptoms he first experienced during service.  Furthermore, prior to the November 2008 rating decision, the Veteran had not yet testified or provided any written statements to VA regarding having a continuity of symptomatology.  The Board therefore affords the Veteran the benefit of the doubt and finds that new and material evidence has been submitted showing that there may be a relationship between the appellant's current low back disorder and his in-service automobile accident.  As this new evidence raises a reasonable possibility of substantiating the claim, satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence, the claim is reopened.

Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than February 1, 2011 for a compensable rating for right knee ACL repair residuals.  He asserted at his March 2013 Board hearing that because he incurred his injury in service and was given a medical discharge due to this injury and a low back injury, he believed that he would be assigned VA service connection immediately, without having to separately apply for this benefit.  He has also testified that he was told he was 20 percent disabled when granted vocational rehabilitation after separation from service, and for this reason he believes he should be assigned a 20 percent rating from the day after separation from service until the present.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  When a claim is received within one year after separation from service, the effective date will be the day following separation from active service.  38 C.F.R. § 3.400(b)(2).  Claims for increased benefits may be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred, if the claim is received within 1 year of the date such an increase occurred.  Otherwise, the increase is effective the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

Pertinent VA regulations provide that a claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  VA must liberally construe all documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  While VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r). 

The applicable statutory and regulatory provisions require that VA look to all communications from the appellant, which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see Servello v. Derwinski, 3 Vet. App. 196 (1992).  A VA report of examination or hospitalization or evidence from a private physician or layman may also be accepted as an informal claim for benefits.  38 C.F.R. § 3.157.  When a Veteran has previously been granted service connection for a disability, the date of outpatient treatment at a VA facility may be accepted as the date of receipt of an informal claim if a formal claim specifying the benefit sought is received within one year of that date.  38 C.F.R. §§ 3.155(a), 3.157(b).  

The Veteran was discharged from active duty in March 2000.  He first filed a claim of entitlement to service connection in January 2008, and in a November 2008 rating decision he was granted entitlement to service connection for right knee ACL repair residuals with a noncompensable evaluation, effective January 9, 2008.  Although notified of this decision, the Veteran did not perfect an appeal regarding the evaluation or the effective date assigned in the November 2008 rating decision, nor did he submit any new and material evidence within one year of the issuance of the decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's November 2008 decision is therefore final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

On February 1, 2011, the Veteran submitted a new claim requesting an increased evaluation for right knee ACL repair residuals.  The Veteran was afforded a new VA examination in April 2011, and in a July 2011 rating decision, was assigned an increased evaluation of 10 percent, effective February 1, 2011.  In his August 2011 notice of disagreement, the Veteran requested both an earlier effective date and an increased rating for the evaluation assigned in the July 2011 rating decision.

Based on review of the evidence discussed above, the Board finds no evidence which indicates that an effective date any earlier than February 1, 2011 may be granted for the assignment of a compensable rating for right knee ACL repair residuals.

The general rule governing effective dates is that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is later.  Here, the Veteran submitted the claim for an increased rating for his service-connected right knee ACL repair residuals on February 1, 2011.

VA regulations do allow for the receipt of clinical reports of examination or hospitalization to serve as informal claims for increase where the claim is for an already service-connected condition.  38 C.F.R. § 3.157.  However, the Veteran's VA treatment records show absolutely no complaints or treatment related to the right knee at any time between November 2008 and February 2011.  The Board cannot, therefore, find that there are any clinical reports that could be accepted as an informal claim of entitlement to a compensable rating for right knee ACL repair residuals.

The Board also is unable to assign an effective any earlier than February 1, 2011 under 38 C.F.R. § 3.400(o)(2), which allows for an increased benefit to be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year of such date.  38 C.F.R. § 3.400(o)(2).  The Veteran has not submitted any medical records pertaining to the one year period preceding February 1, 2011.  The VA treatment records do not show any treatment or complaints related to the Veteran's right knee during that period.  The Veteran also has not alleged any specific worsening during the period from February 1, 2010 to February 2011.  Rather, the Veteran has asserted that his right knee disorder has been at its current severity since his separation from service in 2000, which would indicate that his increase in disability did not occur within one year before February 1, 2011, the date that he submitted a claim for increased compensation, and therefore 38 C.F.R. § 3.400(o)(2) does not apply.

The Veteran contends that he should be assigned an effective date of March 26, 2000, the day after he was discharged from active duty.  An effective date of the day following separation from active service may be granted only when a claim has been received within one year after separation from service.  38 C.F.R. § 3.400(b)(2).  In this case, the Veteran did not initially file his claim until 2008, approximately 8 years after his separation from service, and the current claim on appeal was not filed until 2011.  As the Veteran failed to submit a claim within one year of separation from service, an effective date of March 26, 2000 cannot be granted.

Regarding the Veteran's assertion that he believed that he did not have to separately file a claim with VA because he had been medically discharged in part due to his right knee disability and because he had been granted vocational rehabilitation benefits, the Board points out that it is bound by the laws and regulations that apply to veterans claims.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5 , 20.101.  While the Board is sympathetic to the Veteran's contentions that he did not understand that he was required to file a claim with VA in order to receive disability benefits, given the binding nature of the applicable statutory and regulatory provisions recited above, the Board has no option but to deny any earlier effective date than February 1, 2011.  The Board does not have the authority to grant the Veteran's claim on an equitable basis, and is constrained to follow the specific provisions of the controlling law and regulations.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, there is no document or medical record that might be construed, even in the broadest sense, as a claim for an increased rating for right knee ACL repair residuals prior to February 1, 2011, nor is it factually ascertainable that an increase in disability occurred during the one year period prior to February 1, 2011.  In the absence of any communication from the Veteran or medical evidence prior to February 1, 2011 which indicates that his service-connected right knee ACL repair residuals had worsened, there is no basis for granting an earlier effective date.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.

Entitlement to an effective date prior to February 1, 2011 for the assignment of a 10 percent rating for right knee ACL repair residuals is denied.


REMAND

In July 2012 the Veteran was afforded a VA examination for his low back.  The examiner acknowledged that the Veteran had been treated for chronic back pain in service, but opined that because the Veteran's X-rays in service did not show any abnormalities, his current back disability was therefore not related to service.  The examiner did not, however, discuss the Veteran's lay statements asserting that he has had chronic and continuous back pain from the time of service until the present.  The Board points out that a Veteran is competent to testify as to symptoms of disability subject to lay observation, and this includes symptoms such as back pain.  See Jandreau, 492 F.3d at 1376-77.  As the Board finds the Veteran's statements to be credible and consistent with the other evidence of record, this issue must be remanded in order to afford the Veteran a new VA examination which includes adequate consideration of these lay statements.

The Veteran has also indicated that he received chiropractic treatment for his back in 1999 and from 2002-2007.  While the Veteran has submitted some of these treatment records, an attempt should be made to obtain all relevant private treatment records.

Regarding the claim of entitlement to service connection for right knee meniscus tear, the Veteran's VA treatment records and VA examinations do not show that he has been diagnosed with a meniscus tear, but a July 2008 MRI shows minimal myxoid degeneration of the posterior horn of the medial meniscus.  An October 2011 MRI report shows intrasubstance change in the medial meniscus, and a physician's note states that the Veteran had mild chondromalacia, with "[n]o new tear, except post-op changes."  The July 2012 VA examiner found no indication of a current meniscal condition, but did note that the Veteran had evidence of degenerative or traumatic arthritis.  In January 2012, it was noted that the Veteran had a prominent interference screw which was causing his increased pain, and he was to be scheduled for a diagnostic arthroscopy to evaluate the medial meniscus.  

As it is unclear from the current evidence of record whether the Veteran actually has any meniscus-related disorder or other diagnosis other than his service-connected right knee ACL repair residuals, and it appears that he was scheduled for a diagnostic arthroscopy, the results of which have not yet been associated with the claims file, this issue must be remanded in order to obtain all more recent, relevant VA treatment records and to obtain a new, comprehensive medical examination and opinion.

Lastly, in February 2011 the Veteran requested an increased rating for his service-connected right knee ACL repair residuals.  In a July 2011 rating decision, the AOJ raised the Veteran's rating to 10 percent, but denied any higher evaluation.  The Veteran's August 2011 notice of disagreement stated that he wanted a "still higher rating."  As this was the only increased rating claim on appeal, the Board finds that this statement was intended as a disagreement with the assignment of a 10 percent rating for right knee ACL repair residuals, and therefore a statement of the case must be issued regarding this issue.  Thus, a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30, 20.201 (2014); Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the appellant provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any relevant private medical records of treatment of the low back, including chiropractic treatment received in 1999 and from 2002 to 2007.

If the Veteran provides a completed release form authorizing VA to obtain these treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.

2.  Obtain all outstanding, pertinent records of treatment of the Veteran from the VA Medical Center in Wichita, Kansas since October 2012.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination with an appropriate examiner.  The examiner is to be provided access to the claims folder, and any records located in Virtual VA or VBMS.  The physician must specify in the report that the claims file and any records in Virtual VA and VBMS have been reviewed.  The physician should then address the following questions:

(a) What are the Veteran's current diagnoses pertaining to the low back?  Is it at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed low back disorder had its onset during or is otherwise related to the Veteran's active duty service?  The examiner must discuss the Veteran's in-service automobile accident and his assertions of having continuous back pain from the time of the accident until the present.

The examiner is advised that the Veteran is competent to report symptoms as he experienced them in service and since that time.  Such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.  If the physician rejects the Veteran's reports, he or she must provide a reason for doing so, other than the absence of abnormality found in the in-service X-ray reports.

(b) What are the Veteran's current diagnoses pertaining to the right knee?  What are the symptoms associated with each?  The examiner must specifically state whether the Veteran has any disorders of the right knee which are separate from his currently service-connected right knee ACL repair residuals, including whether he has a meniscus disorder.  If no meniscus disorder is found, the examiner should reconcile this with the July 2008 MRI showing minimal myxoid degeneration of the posterior horn of the medial meniscus and the October 2011 MRI imaging showing intrasubstance change in the medial meniscus.

For each diagnosis found, is it at least as likely as not that the disorder (i) had its onset during or is otherwise related to the Veteran's active duty service or (ii) was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected right knee ACL repair residuals?  If aggravation is found, the physician must attempt to quantify the degree of additional disability resulting from the aggravation.

If not all diagnoses can be related to the appellant's service or to his service-connected right knee ACL repair residuals, can the symptoms be distinguished from those symptoms caused by any disorders that are related to service?  See Mittleider v. West, 11 Vet. App. 181 (1998).

(c) Provide comprehensive findings regarding the current severity of the Veteran's current right knee disability.  In providing these findings, the examiner should conduct range of motion testing, expressed in degrees, and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain, weakness, stiffness, or locking, and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner must also address whether the Veteran has subluxation or lateral instability of the right knee, and to what severity (slight, moderate, or severe).

A complete rationale for any opinions expressed must be provided.  If the physician cannot provide an opinion regarding any of the questions posed above, he or she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

4.  After completing the above action, as well as taking all appropriate action concerning the issues referred in the introduction, the AOJ must issue a statement of the case addressing the question of entitlement to a rating higher than 10 percent for service-connected right knee ACL repair residuals.  

The appellant is hereby notified that, following the receipt of the statement of the case concerning this issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board for appellate review.

5.  Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


